EXHIBIT 10.2

FINDERS AGREEMENT

THIS AGREEMENT (the "Agreement") is made and entered into as of the 31st day of
December, 2007 (the "Effective Date"), between MediaReady, Inc., a Florida
corporation (the "Company") with its address at 888 East Las Olas Boulevard,
Suite 710, Fort Lauderdale, FL 33301 and Dragon Venture (Shanghai) Capital
Management Co., Ltd., (the “Finder”), a company of limited liabilities formed
under the laws of the Peoples Republic of China (the “PRC”).

RECITALS

The Company desires to compensate the Finder for its efforts to assist Company
to identify, evaluate and coordinate a potential merger and/or acquisition
opportunity involving an entity in the PRC.  Company has relied upon the Finder
for advice on general business activities and customs relative to the operations
of a business entity in the PRC.  

NOW, THEREFORE, in consideration of the recitals, promises and conditions in the
Agreement, the Finder and the Company agree as follows:

1.

Services.  

a

The Company hereby acknowledges the efforts of the Finder to assist the Company
in identifying and introducing business opportunities (“Candidates”) for the
Company’s potential acquisition.

b

The Finder acknowledges that the services provided are isolated services by it
and do not require registration as a “broker” or “dealer” as defined by
Section 3 of the Securities and Exchange Act of 1934 or “investment advisor”,
"person associated with an investment adviser" or “affiliated person” as defined
by the Investment Advisers Act of 1940.

c

The Finder has only identified and introduced business opportunities to the
Company.  The Finder shall specifically has not:

i.

engaged in any form of negotiation for the sale or purchase of any of the
Company's securities, business assets, products or services;

ii.

made recommendations, give advice, or provide valuations or analysis of any
securities, business assets, products or services of the Company

iii.

participated in due diligence activities or the preparation or distribution of
materials, such as financial data or sales literature;

iv.

participated in any advertisements or general solicitation regarding any
securities, business assets, products or services of the Company;

v.

handle any funds or securities on behalf of the Company.

2.

Compensation.  As compensation for its services, the Company shall issue to
Finder 352,500 shares of its Series B Preferred Stock.  

3.

Non-Disclosure of Confidential Information.  The Finder acknowledges that is the
policy of the Company to maintain as secret and confidential all valuable
information heretofore or hereafter acquired, developed or used by the Company
in relation to its business, operations, employees and customers which may give
the Company a competitive advantage in its industry (all such information is
hereinafter referred to as "Confidential Information").  The parties recognize
that, by reason of its duties, the Finder may acquire Confidential Information.
 The Finder recognizes that all such Confidential Information is the property of
the Company.  In consideration of the Company entering into this Agreement, the
Finder agrees that it shall never, directly or indirectly, intentionally or
unintentionally, publicly disseminate or otherwise disclose any Confidential
Information obtained during its engagement by the Company without the prior
written consent





--------------------------------------------------------------------------------

of the Company, unless and until such information is otherwise known to the
public generally or is not otherwise secret and confidential, it being
understood that the obligation created by this subparagraph shall survive the
termination of this Agreement.

4.

Representations and Indemnification.   The acts, statements and representations
made by the Finder without the approval of the Company to investors are the sole
responsibility of the Finder and the Finder agrees to indemnify the Company for
any liability, claims, losses and expenses, including legal costs and expenses
incurred by the Company that result from the Finder's representations made
without the approval of the Company or upon breach or claim of breach of any
provision of this Agreement.  The Finder represents that all materials provided
to the Company regarding the contemplated transactions are truthful and
accurate.

5.

Taxes; Expenses.   All taxes, duties and other governmental fees or charges
arising from the Finder's receipt of compensation hereunder shall be borne by
the Finder. The Finder shall bear his own expenses in connection with this
Agreement and the transactions contemplated hereby.

6.

Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or when deposited in the United States mail, postage prepaid,
addressed to the other party at the address provided by each party.  Either
party may change its address by written notice made in accordance with this
section.

7.

Authority.  The parties hereto represent that each has the authority to enter
into this Agreement.

8.

Assignment.  Any attempt by either party to assign any rights, duties or
obligations that arise under this Agreement without the prior written consent of
the other party shall be void and shall constitute a breach of the terms of this
Agreement.

9.

Entire Agreement; Modification.  This Agreement constitutes the entire agreement
between the Company and the Finder.  No promises, guarantees, inducements or
agreements, oral or written, express or implied, have been made regarding the
provision of investment banking consulting services, other than as contained in
this Agreement.  This Agreement can be modified only in writing signed by both
parties hereto.

10.

Severability.  In the event of the invalidity or unenforceability of any one or
more of the provisions of this Agreement, such illegality or unenforceability
shall not affect the validity or enforceability of the other provisions hereof,
and such other provisions shall be deemed to remain in full force and effect.

11.

Choice of Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, exclusive of its choice of law
principles; and any suit, action or proceeding arising out of or relating to
this Agreement may be commenced and maintained in any court of competent
jurisdiction in Palm Beach County, Florida and each party waives all objections
to such jurisdiction and venue.

12.

Settlement of Disputes.  If a dispute arises under this Agreement, the parties
agree to first try to resolve the dispute with the help of a mutually
agreed-upon mediator in Palm Beach County, FL. Any costs and fees other than
attorney fees associated with the mediation shall be shared equally by the
parties. If the dispute is not resolved through mediation, the parties agree to
submit the dispute to binding arbitration in Florida under the rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court with jurisdiction to do so.

13.

Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.








2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

COMPANY




By:

/s/ V. Jeffery Harrell

Name:  

V. Jeffrey Harrell

Its:

President




FINDER




By:

/s/ Lisheng Wang

Name:  

Lisheng Wang

Its:

CEO











3





